Opinion filed September
16, 2010
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                 Nos. 11-09-00269-CR, 11-09-00270-CR, &
11-09-00271-CR 
                                                    __________
 
                           RALPH
ESCOBEDO TORRES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 259th District Court
                                                             Jones
County, Texas
                                    Trial Court Cause Nos.
010267, 010268, & 010269
 

 
                                            M
E M O R A N D U M   O P I N I O N
            In
each case, counsel for Ralph Escobedo Torres has filed in this court a motion
to abate the appeal.  In each motion, counsel states that appellant died on
August 21, 2010.  The motions are granted, and the appeals are permanently
abated pursuant to Tex. R. App. P.
7.1(a)(2).
 
                                                                                                PER
CURIAM
September 16,
2010
Do not publish. 
See Tex. R. App. P. 47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.